                                                                   /FHH,*ffiffi
     Case: 1:18-cr-00811 Document #: 1 Filed: 11/29/18 Page 1 of 2 PageID #:1

                                                                            Nov   2e   2018

                                                                         THO|\4AS G, BRUTON
                          UNITED STATES DISTRICT COURT                CLERK, U.S. DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DTYISION

                                              *" IScR
                                           I) Violation: fitle United 811
UNTTEDSTATESOFAMERTCA
                v.                                                 18,        States
                                           )      Code, Section   922(d$)
STEPHEN BAILEY                                                                    JUDCE I.EFI(oW
                                                 MAGISIRAIE J['DGE VAI.OEZ
          The SPECIAL DECEMBER 2017 GRAND JURY charges:

          On or about   hly   22, 20L8, at Chicago,   in the Northern District of lllinois,

Eastern Division,

                                    STEPHEN BAILEY,

defendant herein, previously having been convicted of a crime punishable by a term

ofimprisonment exceeding one year, did knowingly possess in and affecting interstate

commerce,      a firearm, namely, a loaded Smith and Wesson .38 caliber                Safety
     ii
Hammerless revolver, bearing serial number 245350, which firearm had traveled in

interstate commerce prior to defendant's possession of the firearm;

          In violation of Tit1e 18, United States Code, Section 922(ilo).
     Case: 1:18-cr-00811 Document #: 1 Filed: 11/29/18 Page 2 of 2 PageID #:2




                               FORFEITIIRE ALLEGATION

       The SPECIAL DECEMBER 2017 GRAND JURY turther alleges:

       1.    Upon conviction of an offense inviolation ofTitle 18, United States Code,

Section 922(S)$), as set forth in this Indictment, defendant shall forfeit to the United

States of America any firearm and ammunition involved         in and used in the offense,

as provided in Title   1-8,   United States Code, Section 924(d)(1) and Title 28, United

States Code, Section 246]-lc).

      2.     The property to be forfeited is one Smith and Wesson .38 caliber Safety

Hammerless revolver, bearing serial number 245350, and associated ammunition.

                                                  A TRUE BILL:



                                                  FOREPERSON




IINITED STATES ATTORNEY




                                              2
